DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In [0045], the last sentence, change “appliance” to -- applied --
It is recommended that Applicant review the specification in its entirety to ensure that no other grammatical issues are present
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Erbe et al. (US 2020/0025389 A1) (hereinafter “Erbe”) in view of Bohr et al. (CN 105158958 A) (hereinafter “Bohr”) (see attached original document and translation for reference). 
	Regarding Claim 1, Erbe teaches of an oven appliance (1) defining a vertical, a lateral, and a transverse direction (as is shown in Fig. 1), the oven appliance comprising: 
	a cooking chamber (2) positioned within a cabinet (cabinet formed by walls (3) as is shown in Fig. 1) (see at least [0027]-[0029] and Figs. 1-3); 
	a door (4) rotatably mounted to the cabinet for providing selective access to the cooking chamber, the door comprising a window (window comprising panes (12) and (13)) (see at least [0027]-[0029] and Figs. 1-3); 
	a camera assembly (8) configured for obtaining one or more images of the cooking chamber (see at least [0027]-[0029] and Figs. 1-3); and 
	a light blocking film (19) configured for blocking light from entering the cooking chamber through the window (see at least [0027]-[0029], Figs. 1-3 and note that film (19) blocks light from passing through the window at least at the location of camera assembly (8)). 
	Erbe fails to explicitly teach that the light blocking film is configured for selectively blocking light from passing through the window.
	Bohr discloses a relatable electrically responsive dimming glass apparatus (Fig. 1) that addresses the common problem of selectively blocking light from passing through glass (see at least [0029] and Figs. 1, 5 and 6). The apparatus comprises a window (1) in addition to a light blocking film (2) applied to the window (see at least [0029], [0032] and Figs. 1, 5 and 6). Bohr teaches that the light blocking film is configured for selectively blocking light from passing through the window (see at least [0029] and Figs. 1, 5 and 6) and that such arrangement is advantageous because, inter alia, it enables a user to selectively dim the window and it makes the glass of the window “more energy efficient” (see at least [0032] and Figs. 5, 6). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Erbe by configuring the existing light blocking film to be of the type that is configured to selectively block light from passing through the window based on the teachings of Bohr. Doing so would have enabled a user to selectively dim the window and would have made the glass of the window more energy efficient. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2, Erbe also teaches that the camera assembly is positioned between the cooking chamber (2) and the light blocking film (19) along the transverse direction (see at least [0027]-[0029] and Fig. 3).

	Regarding Claim 3, Erbe also teaches that the camera assembly is mounted to the door (see at least [0027]-[0029] and Figs. 1-3).

	Regarding Claim 4, Erbe also teaches that the door comprises an inner window (12) and an outer window (13) separated by an airgap (as is shown in Fig. 3), wherein the camera assembly is positioned within the airgap (see at least [0027]-[0029] and Figs. 1-3).

	Regarding Claim 5, Erbe also teaches that the light blocking film (19) is mounted to the outer window (13) inside the airgap (see at least [0027]-[0029] and Figs. 1-3)

	Regarding Claim 6, Bohr also teaches that the light blocking film transitions between transparent and opaque or semi-transparent (see at least [0029], [0032] and Figs. 1, 5 and 6).

	Regarding Claim 7, Bohr also teaches that the light blocking film comprises polymer dispersed liquid crystal (see at least [0029], [0032] and Figs. 1, 5 and 6).

	Regarding Claim 8, Bohr also teaches that the light blocking film comprises suspended particle devices (in the form of polymer dispersed liquid crystals - see at least [0029], [0032] and Figs. 1, 5 and 6).

	Regarding Claim 9, Bohr also teaches that the light blocking film comprises micro-blinds (via the polymer dispersed liquid crystals that form micro-blinds as is shown in Figs. 5 and 6 - see at least [0029], [0032] and Figs. 1, 5 and 6).

	Regarding Claim 10, Erbe and Bohr teach the oven appliance of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that the light blocking film covers between about 20% and 25% of a surface area of the window. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the size of the existing light blocking film such that it would cover between about 20% and 25% of a surface area of the window as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Erbe (and Bohr) teaches of a light blocking film (19) that covers a surface area of the window (see at least Fig. 3 of Erbe and the rejection for Claim 1 above) - thus the general conditions of the claim are disclosed in the prior art. The amount of window surface area that the light blocking film covers is a result effective variable that would have been readily changeable in the combined appliance. Bohr teaches that the light blocking film is configured for selectively blocking light from passing through the window over the area of window that the film is disposed over (see at least [0029], Figs. 1, 5, 6 and the rejection for Claim 1 above) - thus a relatively larger amount of window surface area coverage of the film will allow control of opacity over a larger area of the window and vice versa. One of ordinary skill in the art would have been readily able to adjust the size of the existing light blocking film depending on need.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the size of the existing light blocking film in the combined appliance such that the film would cover between about 20% and 25% of a surface area of the window as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 11, Erbe and Bohr teach the oven appliance of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that the light blocking film covers greater than 50% of a surface area of the window. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the size of the existing light blocking film such that it would cover greater than 50% of a surface area of the window as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Erbe (and Bohr) teaches of a light blocking film (19) that covers a surface area of the window (see at least Fig. 3 of Erbe and the rejection for Claim 1 above) - thus the general conditions of the claim are disclosed in the prior art. The amount of window surface area that the light blocking film covers is a result effective variable that would have been readily changeable in the combined appliance. Bohr teaches that the light blocking film is configured for selectively blocking light from passing through the window over the area of window that the film is disposed over (see at least [0029], Figs. 1, 5, 6 and the rejection for Claim 1 above) - thus a relatively larger amount of window surface area coverage of the film will allow control of opacity over a larger area of the window and vice versa. One of ordinary skill in the art would have been readily able to adjust the size of the existing light blocking film depending on need.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the size of the existing light blocking film in the combined appliance such that the film would cover greater than 50% of a surface area of the window as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 12, Bohr also teaches of a controller (“controller”) that is operably coupled to the light blocking film (2), wherein the controller is configured to receive a command to activate the light blocking film and apply a voltage (“voltage”) to the light blocking film to activate the light blocking film (see at least [0029], [0032] and the rejection for Claim 1 above and note that the controller taught by Bohr, which is needed to control the selective light blocking film, would necessarily be a part of the combined apparatus).

	Regarding Claim 13: Bohr also teaches of a controller (“controller”) in operative communication with the light blocking film (see at least [0029], [0032], Figs. 1, 5 and 6), the controller being configured to activate the light blocking film (see at least [0029], [0032], Figs. 1, 5 and 6) and Erbe teaches of a controller (“control”) that is in operative communication with the camera assembly, the controller being configured to receive a command to obtain the one or more images of the cooking chamber (see at least [0020], [0027]-[0029] and Figs. 1-3). Since Erbe teaches of capturing images behind the light blocking film (19), it follows that the camera assembly in the combined appliance would be configured to obtain the one or more images after the light blocking film has been activated since that is when the film would block light (see at least Fig. 3 of Erbe and the rejection for Claim 1 above). Thus, the combination of Erbe and Bohr would have necessarily resulted in the invention as claimed. 

	Regarding Claim 16, Erbe teaches a method of operating an oven appliance (1), the oven appliance comprising a cooking chamber (2), a door (4) providing selective access to the cooking chamber and comprising a window (window comprising panes (12) and (13)) (see at least [0027]-[0029] and Figs. 1-3), a camera assembly (8) for monitoring the cooking chamber, and a light blocking film (19) for blocking light from passing through the window into the cooking chamber (see at least [0027]-[0029], Figs. 1-3 and note that film (19) blocks light from passing through the window at least at the location of camera assembly (8)), the method comprising:  
	receiving a command to obtain one or more images of the cooking chamber (see at least [0027]-[0029] and Figs. 1-3); and
	operating the camera assembly to obtain the one or more images (see at least [0027]-[0029] and Figs. 1-3).
	Erbe fails to explicitly teach that the light blocking film is configured for selectively blocking light from passing through the window and of activating the light blocking film by applying a voltage to transition the light blocking film from transparent to opaque. 
	Bohr discloses a relatable electrically responsive dimming glass apparatus/method (Fig. 1) that addresses the common problem of selectively blocking light from passing through glass (see at least [0029] and Figs. 1, 5 and 6). The apparatus comprises a window (1) in addition to a light blocking film (2) applied to the window (see at least [0029], [0032] and Figs. 1, 5 and 6). Bohr teaches that the light blocking film is configured for selectively blocking light from passing through the window by activating the light blocking film by applying a voltage to transition the light blocking film from transparent to opaque (see at least [0029], [0032] and Figs. 1, 5 and 6) and that such arrangement is advantageous because, inter alia, it enables a user to selectively dim the window and it makes the glass of the window “more energy efficient” (see at least [0032] and Figs. 5, 6). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Erbe by configuring the existing light blocking film to be of the type that is configured to selectively block light from passing through the window, wherein the light blocking film is activated by applying a voltage to transition the light blocking film from transparent to opaque based on the teachings of Bohr. Doing so would have enabled a user to selectively dim the window and would have made the glass of the window more energy efficient. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 17, Erbe also teaches that the door comprises an inner window (12) and an outer window (13) separated by an airgap (as is shown in Fig. 3), wherein the camera assembly is positioned within the airgap, and wherein the light blocking film (19) is mounted to the outer window inside the airgap (see at least [0027]-[0029] and Figs. 1-3).

	Regarding Claim 18, Bohr also teaches that the light blocking film comprises polymer dispersed liquid crystal (see at least [0029], [0032] and Figs. 1, 5 and 6).

Claims 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Erbe and Bohr further in view of Park et al. (US 2017/0000292 A1) (hereinafter “Park”).
	Regarding Claim 14, Erbe and Bohr teach the oven appliance of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach of a display for displaying the one or more images obtained by the camera assembly. However, such configuration is well known in the art.
	Park discloses a relatable oven appliance (Fig. 1) that comprises a camera assembly (100) that is configured to capture images of food cooking within the appliance (see at least [0104], [0261]-[0262], [0285]-[0288] and Figs. 3, 35). Park teaches of a display (62) for displaying the one or more images obtained by the camera assembly that is mounted directly on the appliance (see Fig. 35) in addition to a controller (300a) in operative communication with a remote device (1000), the controller being configured to display the one or more images obtained by the camera assembly on the remote device (see at least [0104], [0261]-[0262], [0285]-[0288] and Figs. 3, 35). Park teaches that such arrangement is advantageous because, inter alia, it provides means for allowing a user to view captured images remotely in addition to at the location of the appliance itself (see at least [0104], [0261]-[0262], [0285]-[0288] and Figs. 3, 35). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the appliance taught by Erbe and Bohr by implementing a display for displaying the one or more images obtained by the camera assembly into the appliance in addition to a controller in operative communication with a remote device wherein the controller is configured to display the one or more images obtained by the camera assembly on the remote device based on the teachings of Park. Doing so would have enabled a used to view captured images remotely in addition to at the location of the appliance itself. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 15, Erbe and Bohr teach the oven appliance of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach of a controller in operative communication with a remote device, the controller being configured to display the one or more images obtained by the camera assembly on the remote device. However, such configuration is well known in the art.
	Park discloses a relatable oven appliance (Fig. 1) that comprises a camera assembly (100) that is configured to capture images of food cooking within the appliance (see at least [0104], [0261]-[0262], [0285]-[0288] and Figs. 3, 35). Park teaches of a display (62) for displaying the one or more images obtained by the camera assembly that is mounted directly on the appliance (see Fig. 35) in addition to a controller (300a) in operative communication with a remote device (1000), the controller being configured to display the one or more images obtained by the camera assembly on the remote device (see at least [0104], [0261]-[0262], [0285]-[0288] and Figs. 3, 35). Park teaches that such arrangement is advantageous because, inter alia, it provides means for allowing a user to view captured images remotely in addition to at the location of the appliance itself (see at least [0104], [0261]-[0262], [0285]-[0288] and Figs. 3, 35). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the appliance taught by Erbe and Bohr by implementing a display for displaying the one or more images obtained by the camera assembly into the appliance in addition to a controller in operative communication with a remote device wherein the controller is configured to display the one or more images obtained by the camera assembly on the remote device based on the teachings of Park. Doing so would have enabled a used to view captured images remotely in addition to at the location of the appliance itself. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 19, Erbe and Bohr teach the oven appliance of Claim 16 (see the rejection for Claim 16) but fail to explicitly teach that the oven appliance is communicatively coupled with a remote device and that the method further comprises displaying the one or more images obtained by the camera assembly on the remote device. However, such configuration is well known in the art.
	Park discloses a relatable oven appliance (Fig. 1) and method for using the same wherein the appliance comprises a camera assembly (100) that is configured to capture images of food cooking within the appliance (see at least [0104], [0261]-[0262], [0285]-[0288] and Figs. 3, 35). Park teaches of a display (62) for displaying the one or more images obtained by the camera assembly that is mounted directly on the appliance (see Fig. 35) in addition to a controller (300a) in operative communication with a remote device (1000), the controller being configured to display the one or more images obtained by the camera assembly on the remote device (see at least [0104], [0261]-[0262], [0285]-[0288] and Figs. 3, 35). Park teaches that such arrangement is advantageous because, inter alia, it provides means for allowing a user to view captured images remotely in addition to at the location of the appliance itself (see at least [0104], [0261]-[0262], [0285]-[0288] and Figs. 3, 35). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the method taught by Erbe and Bohr by implementing a display for displaying the one or more images obtained by the camera assembly into the appliance in addition to a controller in operative communication with a remote device wherein the controller is configured to display the one or more images obtained by the camera assembly on the remote device based on the teachings of Park. Doing so would have enabled a used to view captured images remotely in addition to at the location of the appliance itself. Note that such modification would have necessarily resulted in the invention as claimed. 

	 Regarding Claim 20, Erbe and Bohr teach the oven appliance of Claim 16 (see the rejection for Claim 16) but fail to explicitly teach of a display for displaying the one or more images obtained by the camera assembly and that the method further comprises displaying the one or more images obtained by the camera assembly on the display. However, such configuration is well known in the art.
	Park discloses a relatable oven appliance (Fig. 1) and method for using the same wherein the appliance comprises a camera assembly (100) that is configured to capture images of food cooking within the appliance (see at least [0104], [0261]-[0262], [0285]-[0288] and Figs. 3, 35). Park teaches of a display (62) for displaying the one or more images obtained by the camera assembly that is mounted directly on the appliance (see Fig. 35) in addition to a controller (300a) in operative communication with a remote device (1000), the controller being configured to display the one or more images obtained by the camera assembly on the remote device (see at least [0104], [0261]-[0262], [0285]-[0288] and Figs. 3, 35). Park teaches that such arrangement is advantageous because, inter alia, it provides means for allowing a user to view captured images remotely in addition to at the location of the appliance itself (see at least [0104], [0261]-[0262], [0285]-[0288] and Figs. 3, 35). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the method taught by Erbe and Bohr by implementing a display for displaying the one or more images obtained by the camera assembly into the appliance in addition to a controller in operative communication with a remote device wherein the controller is configured to display the one or more images obtained by the camera assembly on the remote device based on the teachings of Park. Doing so would have enabled a used to view captured images remotely in addition to at the location of the appliance itself. Note that such modification would have necessarily resulted in the invention as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Millett (US 2001/0023864 A1) is considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        10/8/2022 

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762